Citation Nr: 0948054	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-28 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a hip condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to May 
1946.  He received the Combat Infantry Badge for his service 
in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  This matter was previously 
before the Board in April 2009, at which time it was remanded 
for additional development.  The case has now been returned 
to the Board for appellate review.

In September 2009, the Veteran submitted additional evidence, 
including a written statement and duplicates of documents and 
medical evidence already found within the claims file.  He 
waived initial RO consideration of these materials, and the 
Board accepts this submitted evidence for inclusion in the 
record.  See 38 C.F.R. § 20.800 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
diagnosed back disorder is etiologically related to his 
period of active service.

2.  The evidence of record doe not show that the Veteran's 
hip disorder is etiologically related to his period of active 
service.

CONCLUSIONS OF LAW

1.  A back condition, diagnosed as degenerative disc disease 
and spondylosis, was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  A hip condition, diagnosed as mild arthritis of the right 
hip, was not incurred in or aggravated by active service, and 
may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in June 2007.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

The Board notes that an additional notice as to the matters 
raised by the Court in Dingess/Hartman concerning the VCAA 
notice requirements that are applied to all elements of a 
claim was provided the Veteran in the June 2007 
correspondence. 

The Board also notes that service treatment records are 
missing from the claims file, are evidently unavailable from 
the National Personnel Records Center (NPRC), and are 
presumed destroyed in a fire.  The RO was able to obtain two 
records from the office of the Army Surgeon General that 
showed the Veteran was hospitalized in June 1944 and 
September 1944 for acute nasopharyngitis.  The Board is 
mindful that, in a case such as this, where service treatment 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

While it is unfortunate that the Veteran's service treatment 
records are unavailable, this appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened obligation set forth 
in Cuevas and O'Hare in mind.  In particular, as will be 
discussed below, the Board will assume that the Veteran's 
account of in-service events is as he has described.  The RO 
also has obtained the Veteran's VA and non-VA treatment 
records.  There is no indication in the record of any 
additional relevant records that are available and which the 
RO has failed to obtain.

In a statement dated in November 2009, the Veteran's 
representative requested that the Board obtain a medical 
opinion under the provisions of 38 C.F.R. § 3.328.  
Nevertheless, after reviewing the medical evidence described 
below, the Board does not believe that there are any medical 
questions presented in this case which warrant such an 
opinion.  The representative requested an independent medical 
expert (IME) review the case after claiming that the August 
2009 VA examiner provided little if any rationale for her 
opinion on whether there was any relation between the 
Veteran's current back and hip disorders and his period of 
active service.  However, the Board's review of the August 
2009 VA examination shows an exhaustive report, including the 
examiner's opinion which was supported by an adequate 
rationale.  The representative has failed to explain how the 
medical history in this case involves medical complexity 
requiring the opinion of an independent expert.  38 C.F.R. 
§ 3.328(a)-(b); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (noting that VA does not have an affirmative 
duty to obtain an examination of a claimant or a medical 
opinion from Department healthcare facilities if the evidence 
of record contains adequate evidence to decide a claim).  
Since the only evidence that the Veteran suffered an injury 
in service is based on the recollections of lay persons years 
after World War II, there is no medical evidence that such is 
related to a current back or hip disability, and there is 
evidence of an injury in 1983 which arose out of the scope of 
the Veteran's post-service private employment, an additional 
examination for a medical opinion regarding a possible 
relationship between current back and hip disabilities and 
the Veteran's military service is not necessary.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Therefore, the Board finds the August 2009 VA medical opinion 
to be adequate.

There has been substantial compliance with all pertinent VA 
laws and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Factual Background and Analysis

The Veteran contends in numerous written statements and in 
his VA Form 9, Substantive Appeal, that he developed 
arthritis of his back and hip as a result of injuring his 
back and right hip while on active duty during World War II 
in Europe.  He often had to sleep on frozen ground.  Once he 
carried the base plate of a mortar up the steep bank of the 
Rhine River, which was very painful to his hip and low back.  
Regarding combat, the Veteran contends that he had to jump 
off a 2 and 1/2-ton truck when German airplanes strafed his 
column.  During a 2007 PTSD examination, the Veteran stated 
that he "hit the ground" many times.

As noted above, the Veteran's service treatment records are 
missing from the claims file.  

Private correspondence dated in July 1984 from Dr. E.A.S. 
noted that the Veteran had been thrown from a power jack at 
work in April 1983, that he was diagnosed with degenerative 
disc disease at L5-S1, and that he had developed a hematoma 
from the right buttock down to the lateral aspect of the 
thigh.

Private medical records from Dr. J.S.H. dated from December 
1989 to September 1991 showed treatment for injuries to the 
lower back and right thigh after the Veteran was thrown from 
a power jack while at work in April 1983.  It was noted that 
the Veteran reported no prior accident or injury before April 
1983.  Dr. J.S.H. concluded that the Veteran was disabled due 
to the April 1983 accident.  It also was noted that C.A.T. 
scans revealed degenerative joint disease of L5-S1 as well as 
nerve irritation.

A July 1990 letter from VA to the Veteran showed approval for 
his claim for disability insurance benefits under the 
Veteran's life insurance policy.

A September 1991 magnetic resonance imaging (MRI) scan showed 
no spinal stenosis, mild degenerative changes and a mildly 
bulging disc at L4-L5 and facet hypertrophy.

VA outpatient records dated in May 1997, March 1998, 
September 1998, and April 1999 note L5-S1 subluxation on a 
1990 CT as one of the Veteran's chronic medical conditions.  
VA outpatient medical records also showed that the Veteran 
had a history of chronic pain from a right hip injury.  (See 
VA medical records dated in July 1995, January 1996, May 
1997, March 1998, September 1998, April 1999.)

A June 2003 private medical record from Arthritis Associates 
of South Florida noted a rheumatology consultation in which 
the Veteran denied any radicular symptoms or any known 
contributor factors to his right hip pain.  Both the right 
trochanteric bursae and true hip joint of the greater 
trochanter on the right side were injected.  The physician 
could not uncover any etiology for a trochanteric bursitis.

January 2004 private medical records from G.Z., M.D., 
revealed the Veteran had received at least four steroid 
injections in the right hip for right trochanteric bursitis.  
One record noted that the Veteran had no history of 
arthritis.

A May 2004 private MRI scan of the lumbosacral spine showed 
degenerative changes of the lumbar spine with mild 
intervertebral disc space narrowing, spondylotic changes, 
disc desiccation, a herniated disc at the L4-L5 level, and no 
evidence of canal stenosis.

VA outpatient treatment records dated in January 2006 and 
January 2007 noted that the Veteran denied any new back pain, 
muscle spasms or joint disorders.  While he complained of 
difficulty ambulating, the nurse practitioner found 
otherwise.  There was no evidence of kyphosis or scoliosis.  
It also was noted that the Veteran had declined a MRI scan of 
his spine from his private physician after being informed 
that surgery was a possibility if spinal stenosis was found.

Private medical records of Dr. B.R. dated from June 2006 to 
September 2007 showed that the Veteran was treated for 
multisite osteoarthrosis and spinal stenosis not otherwise 
specified.  

The Veteran's spouse provided lay evidence of continuity of 
the Veteran's symptomatology in a signed statement received 
in July 2007.  She said that her husband never complained of 
pain in his back and hip after discharge until after the 
birth of their first child, when a family doctor gave him B12 
injections that helped for awhile.  She wrote that his hip 
and back conditions had been with them all their married 
lives and that her husband could only walk about half a 
block.

In July 2007 correspondence, one of the Veteran's fellow 
soldiers stated that in March and April 1945 he and the 
Veteran's unit were strafed two or three times.  Several 
members of the company suffered sprains and bruises from 
diving into ditches and ravines.  In correspondence received 
in September 2007, the widow of one the Veteran's fellow 
soldiers noted her husband had told her that he and the 
Veteran had jumped off their truck when strafed by German 
airplanes.

In November 2008 correspondence, Dr. B.R., the Veteran's 
primary care physician, noted a past history of spinal 
stenosis and diagnoses of chronic bursitis of the right hip 
and arthritis of the back and hip among the Veteran's medical 
complaints.

The Veteran underwent a VA examination in August 2009.  In 
her report, the examiner noted that service treatment records 
were missing from the claims file, but that the Veteran told 
her that in 1945 he was exposed to the cold in Europe at the 
end of World War II.  He told the examiner that he slept on 
the ground, and that he dove off a truck in Germany while in 
combat but did not suffer any fracture.  She also noted his 
post-service employment: he worked as a salesman for 20 
years, which involved lots of walking; then in a sit-down 
office merchandising job for 15 years; than as a warehouse 
manager when in 1983 he was thrown off a skidding power jack 
and landed on his back and right hip.  The Veteran told the 
examiner that he received worker's compensation for this 
injury and went on disability later in the 1980s for the back 
and right hip condition.  He denied a history of 
hospitalization or surgery for either the back or hip 
condition.  He complained of pain in the lumbar spine and 
paralumbar muscles beginning in 1983, and of a constant daily 
dull spasm type pain since 2007 which radiated to the right 
hip and the right testicle.  

On examination, the Veteran was observed with an antalgic 
gait with poor propulsion, short steps, slow walk, and a 
slight limp.  X-ray studies showed degenerative disc disease 
from L3 to S1, a suggestion of mild loss of height at T12, 
and mild arthritis of the right hip with moderate to severe 
osteoarthritis of the left hip joint.  Diagnosis was 
degenerative disc disease of the lumbar spine with mild 
intervertebral disc space narrowing, spondylosis and disc 
dessication, disc herniation at L4-L5, degenerative disc 
disease from L3 to S1, a suggestion of mild loss of height at 
T12, and mild arthritis of the right hip.  The examiner 
opined that the degenerative disc disease at L5-S1 was not 
due to the Veteran's claimed in-service back and hip 
injuries, but was at least as likely as not due to the 
Veteran's 1983 work accident.  She said that her opinion was 
based on the VA and private medical records found in the 
claims file along with X-ray films and MRI scans, and the 
medical evidence connected with the Veteran's 1983 worker's 
compensation injury in the warehouse when he was thrown off a 
power jack, landed on his back and right hip, and sustained a 
large hematoma over the right hip and thigh.  

Based on a review of the evidence of record, the Board finds 
that neither a back condition nor a hip condition was 
incurred as a result of any established event, injury, or 
disease during active duty.  In light of the Veteran's 
missing service treatment records, judicial case law 
increases the Board's obligation to evaluate and discuss its 
decision of all of the evidence that may be favorable to the 
appellant; however, it does not lower the legal standard for 
proving a claim for service connection.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  It is indeed unfortunate that the 
Veteran's service treatment records are unavailable.  
However, a grant of service connection requires an 
etiological link between the claimed in-service injury and 
the currently claimed disability.  In this case, the 
Veteran's service treatment records are unavailable and may 
have been destroyed in a fire.  His Combat Infantry Badge 
reflects that he did engage in combat with the enemy during 
World War II.  Thus, his claimed combat back and hip injuries 
are plausible, despite the absence of his service treatment 
records.  See also 38 U.S.C.A. § 1154(b) (2002).  

The Board finds that the Veteran's lay evidence of injury to 
the back and right hip during combat in World War II is 
competent evidence to show in-service occurrence because back 
and hip pain from jumping off vehicles during an air attack 
in time of war is that type of disorder capable of lay 
observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009) (rejecting view lay person is not competent to 
provide testimony regarding nexus); see also Barr v. 
Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that 
medical evidence is not always required to establish the 
elements of in-service incurrence and nexus).  He also has 
advanced lay evidence from a buddy and the widow of a buddy 
in service to bolster his contention that he sustained an in-
service back and hip injury during the war.  

However, even assuming that the Veteran injured his back and 
right hip in service, his complaints of back and hip pain and 
arthritis are not reflected in the record until nearly 40 
years after his discharge from service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board notes too that 
only the spouse's July 2007 written statement provides any 
evidence, lay or medical, that the Veteran had continuity of 
symptomatology for these two disorders from discharge to the 
present time.  In fact, the Veteran was quoted in a December 
1989 private medical record noted above as stating that he 
knew of no prior accident or injury to his back and hip 
before the worker's compensation injury in 1983.  

In addition, though the Veteran is currently diagnosed with 
degenerative disc disease of the lumbar spine and spondylosis 
as well as mild arthritis of the right hip, the record does 
not contain any competent medical opinion establishing a 
nexus or medical relationship between any current back 
disability and any event, injury, or disease during active 
duty or any competent medical opinion establishing a nexus 
between any current hip disability and any event, injury, or 
disease during active duty.  Further, the record does reveal 
an intervening cause-namely that the Veteran received a 
worker's compensation injury to the back and hip in 1983 
while working in private employment 37 years after his 
discharge from service.  The findings of the August 2009 VA 
examiner are persuasive that the Veteran's current back and 
right hip conditions are not related to his period of active 
duty because she had the benefit of reviewing the entire 
claims file, interviewing and examining the Veteran, and 
preparing a detailed report of examination.  Without medical 
evidence of a nexus between a claimed disease or injury 
incurred in service and the present disease or injury, 
service connection cannot be granted on a direct basis.  
Hickson, 12 Vet. App. at 253.

Moreover, presumptive service connection is not warranted in 
this case because there is no evidence in the record that any 
disc disease or spondylosis or arthritis developed within a 
year of the Veteran's separation from active duty in 1946.  
See 38 C.F.R. § 3.307, 3.309.  

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran, his wife, his service buddy, 
and his representative have advanced in connection with this 
appeal.  The Board does not doubt the sincerity of the 
Veteran's belief that his current back and hip conditions are 
the result of events during military service.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran, his spouse, 
and his representative are lay persons without the 
appropriate medical training or expertise, they are not 
competent to render a probative (i.e., persuasive) opinion 
that back and hip arthritis developed as a result of sleeping 
on the cold ground or from the Veteran's falls or exertions 
on the European battlefield.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his back and 
hip conditions have no probative value.

For all the foregoing reasons, the claims for service 
connection for a back condition and for a hip condition must 
be denied.  In arriving at the decision to deny these claims, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against these claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a back condition is denied.

Service connection for a hip condition is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


